✎AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                             EASTERN                                                   DISTRICT OF                                    KENTUCKY
                                                                         Central Division (at Lexington)
           UNITED STATES OF AMERICA
                                                                                                                  EXHIBIT LIST
                                        V.
                                                                                                                       Case Number: 5: 16-CR-062-DCR
                             Deric Lostutter

PRESIDING JUDGE                                                      PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
                   Danny C. Reeves                                                      Dmitriy Slavin                                 Kathryn Ann Walton
TRIAL DATE (S)                                                       COURT REPORTER                                          COURTROOM DEPUTY
        March 29, 2019 –SRV Hearing                                                      Peggy Weber                                         Lisa Moore
 PLF.      DEF.       DATE
                                      MARKED        ADMITTED                                              DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.       OFFERED

  W1                03/29/19                                        Nick Jones – United States Probation Officer




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of    1   Pages   1
